


109 HCON 490 IH: Supporting the observance of World Stroke

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Ms. Eddie Bernice
			 Johnson of Texas, Mr.
			 Doggett, Mr. Lewis of
			 Georgia, Mr. Walsh,
			 Mr. Jefferson,
			 Mr. Grijalva,
			 Mr. Gordon,
			 Mr. Towns,
			 Ms. Corrine Brown of Florida,
			 Mr. Crowley,
			 Ms. Wasserman Schultz,
			 Mr. Davis of Illinois,
			 Mr. Cleaver,
			 Mrs. McCarthy,
			 Mr. Bishop of New York,
			 Ms. Slaughter,
			 Ms. Millender-McDonald,
			 Ms. Loretta Sanchez of California,
			 Mr. Israel,
			 Mr. Rothman,
			 Mr. Cuellar,
			 Mr. Stark,
			 Mr. Ackerman,
			 Mr. Nadler, and
			 Ms. Berkley) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Supporting the observance of World Stroke
		  Awareness Day, and for other purposes.
	
	
		Whereas stroke can be preventable and treatable, and
			 catastrophe can be avoided;
		Whereas stroke is the third leading cause of death in
			 America and a leading cause of adult disability;
		Whereas stroke is the second leading cause of death
			 worldwide;
		Whereas on average, someone in the United States suffers a
			 stroke every 45 seconds, and every 3 to 4 minutes someone dies of one;
		Whereas underlying factors such as aging, unhealthy diets,
			 tobacco use, and physical inactivity fuel a growing epidemic of high blood
			 pressure, high cholesterol, obesity, diabetes, stroke, and heart
			 disease;
		Whereas stroke symptoms can be painless and fleeting, such
			 as sudden weakness or numbness in the face, arm, or leg, sudden inability to
			 speak or understand speech, loss of vision in one eye, or sudden loss of
			 balance;
		Whereas the most common severe stroke symptoms are
			 crushing chest pain or sudden, severe unusual headache;
		Whereas brain injury from a stroke can affect the senses,
			 motor activity, speech, and the ability to understand speech;
		Whereas brain injury from a stroke can also affect
			 behavioral and thought patterns, memory, and emotions, and cause paralysis or
			 weakness on one side of the body;
		Whereas each year stroke occurs in 1 out of 400 newborns
			 and in 3 out of 50,000 children, and stroke can occur before birth;
		Whereas the estimated cost of stroke in 2006 is $57.9
			 billion;
		Whereas 2.3 percent of Caucasians, 3.5 percent of African
			 Americans, and 2.2 percent of Hispanic Americans have had a stroke;
		Whereas worldwide, stroke accounts for 5,700,000 deaths
			 each year;
		Whereas 4 out of 5 strokes occur in low and middle income
			 countries who can least afford to deal with the consequences of stroke;
		Whereas the current predicted number of people who will
			 die from stroke worldwide will increase to 6,700,000 each year by 2015;
		Whereas 6,000,000 deaths around the world could be averted
			 over the next 10 years if what is already known is applied; and
		Whereas consistent funding is needed to ensure continued
			 progression in treatment development and technology, and to improve the quality
			 of life for stroke survivors: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the
			 observance of World Stroke Awareness Day in order to provide a special
			 opportunity to offer education on the importance of prevention and
			 treatment;
			(2)salutes the more
			 than 5,500,000 survivors in the United States and the efforts of volunteers and
			 professionals who assist patients every day; and
			(3)emphasizes the
			 need to coordinate the efforts of all disease-oriented organizations in order
			 to prevent the rise of underlying risk factors and promote healthy living
			 behaviors around the world.
			
